Citation Nr: 9934391	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-09 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Columbia, 
South Carolina, that denied the veteran's application to 
reopen a claim of service connection for schizophrenia.


FINDINGS OF FACT

1.  In a June 1980 decision, the Board denied service 
connection for schizophrenia; this decision is final.

2.  In an October 1984 rating decision, the RO denied an 
application to reopen a claim of service connection for 
schizophrenia; this decision is final.

3.  Evidence added to the record since the October 1984 RO 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the case.

4.  The veteran was treated for a psychiatric disability 
within one year of his service discharge.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1984 RO decision 
denying an application to reopen a claim of service 
connection for schizophrenia is new and material; and the 
veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).

2.  Schizophrenia may be presumed to have been incurred in 
active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he had a 
normal psychiatric evaluation at his pre-induction 
examination in July 1966 and at his induction examination in 
January 1968.  These records also show that he underwent 
psychiatric screening in July 1968 and was not found to have 
any psychiatric problems.  

The veteran was found to have a normal clinical psychiatric 
evaluation at his separation examination in October 1969.  

A January 1970 service medical record shows that the veteran 
was unable to go to sleep at night and often felt nervous 
with no specific etiology.  An assessment was given of a 
questionable nervous condition.  

Later in January 1970 the veteran signed a medical statement 
stating that there had been no change in his medical 
condition since his separation examination.

In February 1978 the veteran filed a claim of service 
connection for nervousness.

In March 1978 the RO received a private hospital record 
noting that the veteran had been hospitalized in September 
1975 for approximately 15 days and was discharged with a 
diagnosis of schizophrenia.  This record also notes that the 
veteran had a history of onset of this illness about three 
months prior to admission.  Furthermore, the record notes 
that the veteran had been "sick" about four years earlier 
and had been hospitalized at a state hospital three years 
earlier due to visual and auditory hallucinations. 

Also in March 1978 the RO received private office notes 
showing follow-up psychiatric visits in October 1975, 
December 1975 and January 1976.

Another private hospital record received by the RO in March 
1978 shows that the veteran had been admitted to the 
psychiatric unit of a state hospital in February 1977 for 
purposes of determining his capacity to stand trial.  He was 
determined to be non-psychotic and was diagnosed as having 
schizophrenia episode, in remission.

In a March 1978 rating decision the RO denied the veteran's 
claim of service connection for a nervous condition.

In March 1979 the RO received private hospital records dated 
in October and November 1972 which show that the veteran had 
been hospitalized for an acute schizophrenia episode.  In 
regard to previous treatment, a November 1972 intake summary 
reports that approximately two years earlier, "shortly after 
[the veteran] came out of service", he was treated at a 
private Baptist Hospital emergency room and was given 
medication.  These records also state that the veteran had 
for some time been paranoid in regard to his job and fellow 
co-workers.  They further state that as the veteran's mental 
condition worsened, he became obsessed with religion 
believing that he was God and his son was Jesus.

In a June 1979 letter, the veteran's ex-wife stated that the 
veteran had been under the care of Drs. H. and L. from 1970-
71 due to mental and emotional problems.  She also said that 
she had been married to the veteran during his active duty 
and felt that his mental problems should have been recognized 
at that time.

Private medical records received in July 1979 show that the 
veteran underwent mental examinations in July 1972 and 
October 1972.  The July 1972 mental examination report 
contains the veteran's wife's report that the veteran had on 
several occasions told her that he was God, was ancient and 
had lived a long time.  This report also contains a question 
as to whether the veteran had a previous history of attacks 
of mental illness. The answer given was "yes".  An 
explanation next to this answer is faint, but appears to say 
"short duration", and, "1970 attack Army discharge - 
symptoms of paranoid schizophrenia - e/cured ...medication."

At a hearing before a Rating Board in July 1979, the veteran 
testified that he had had a nervous breakdown right before he 
got out of service.  He said that he had gone on sick call in 
January 1970 and had been told by his Commander to wait until 
he cleared for separation and then see doctor.  He said that 
he did seek medical attention with Dr. L. around April 1970.

In July 1979 the RO received a letter from Dr. L. stating 
that he had first seen the veteran in October 1972 at which 
time the veteran was delusional, disoriented and had no 
insight.  He said that it was felt that the veteran had 
paranoid schizophrenia and that admission papers to a state 
hospital were signed.  He enclosed office notes showing that 
he had seen the veteran in October 1972 for bizarre delusions 
and hallucinations.

In April 1980 VA medical records were submitted to the RO 
showing treatment from 1977 to 1980 for the veteran's 
psychiatric problems.  The diagnoses included depression, 
anxiety state with depression and paranoid schizophrenia.  
These records also show that the veteran had been admitted to 
a VA medical facility for 35 days in September 1978 due to 
schizophrenia, paranoid type, currently compensated.

In June 1980 the Board denied the veteran's claim of service 
connection for schizophrenia.

In September 1984 the RO received Progress notes and Drug Use 
Profile Sheets from a private mental health facility showing 
treatment for psychiatric symptomatology from March 1980 to 
December 1981.  

Also in September 1984 the RO received a July 1984 letter 
from Dr. L. who reiterated that he had first seen the veteran 
in October 1972 for delusional symptomatology.  He also said 
that the veteran had told him that his family doctor was Dr. 
H. from St. Matthews, South Carolina.

In September 1984 the veteran's representative filed an 
application to reopen the veteran's claim of service 
connection for schizophrenia.  The RO denied this application 
in October 1984.

The following evidence summarized below was submitted to the 
RO after its October 1984 adverse decision.

In a January 1985 letter, the veteran's pastor said that 
within 60 days of becoming pastor of the veteran's church 
(which was in March 1971), the veteran came to him seeking 
counseling and that the experience was "very weird".  He 
said that the veteran had some "weird interpretations of the 
Bible" and "believed that masons were after him and they 
wanted to kill him."  The pastor said that he realized 
immediately that he "was in over [his] head" and asked the 
veteran to see a doctor.  He said that he knew that the 
veteran received treatment, but that he didn't know by whom.  
He also said that he was convinced that the veteran had been 
sick for sometime before their counseling session. 

On file is an August 1987 letter from the Social Security 
Administration awarding the veteran Social Security 
disability benefits as of July 1985.

According to an October 1987 letter from a physician at a 
private mental health center, the veteran had been receiving 
Prolixin Diaconate intramuscular injections every 10 days 
since August 1986.  This letter reflects a diagnosis of 
paranoid schizophrenia, chronic, and notes that the negative 
symptoms of schizophrenia were fairly well controlled.

At a special VA psychiatric examination in December 1987, the 
veteran said that he had had feelings of depression ever 
since he was discharged from service and that he had lost 
reality at that time.  He said that he saw Dr. L. who 
diagnosed him as "being paranoid schizophrenic" and that 
his first hospitalization was in 1971.  He denied hearing 
voices or experiencing any visual hallucinations since being 
on medication.  He was given a diagnostic impression of 
schizophrenic, disorder, paranoid type with a favorable 
prognosis with treatment.  

The veteran underwent a VA general examination in December 
1987 and was diagnosed as having history of paranoid 
schizophrenia, under treatment.

In May 1997 the RO received a letter from a private mental 
health center noting that the veteran had been receiving 
treatment for schizophrenia, paranoid type, since March 1980.

In July 1997 the veteran underwent a VA psychiatric 
examination and was diagnosed as having schizophrenia, 
chronic, paranoid.

In a July 1997 rating decision, the RO granted the veteran's 
claim for nonservice-connected pension benefits due to severe 
symptoms of paranoid schizophrenia.

In February 1998 the veteran's representative, on behalf of 
the veteran, obtained a medical opinion from a professor of 
psychiatry at a state university addressing the question as 
to whether the veteran could have "developed an active 
psychosis i.e., schizophrenia, between January 23, 1970 and 
January 23, 1972."  The reviewing professor, D.W.M., M.D., 
made reference to the October 1972 hospital intake report in 
which it was noted that the veteran had been treated at the 
Baptist Hospital emergency room shortly after service and was 
given medication.  He also made note of the notation on this 
report that the veteran " 'for some time' was delusional 
about the people at work, believed he was God, was confused, 
etc."  Dr. D.W.M. went on to state that "Whether this is 
enough to date the onset prior to January 23, 1972 is open to 
interpretation, but in my opinion it is sufficient."

In April 1998 the veteran underwent a VA psychiatric 
examination at which time the examiner indicated that he had 
had the veteran's claims file and had reviewed Dr. D.W.M.'s 
note.  After reviewing this evidence and interviewing the 
veteran, the examiner said that his conclusion was the same 
as Dr. D.W.M.'s conclusion.  He also made reference to the 
October 1972 intake evaluation report's notations that the 
veteran had been taken to the Emergency Room shortly after 
service and had been delusional about the people at work for 
some time.  The examiner went on to opine that "it seems 
likely to me that [the veteran's] symptoms antedated July 23, 
1972."  He added that "[he] did not believe that there 
[was] certain evidence to this fact, but [he] believed that 
it [was] likely".  

In May 1998 the RO determined that the evidence supported the 
onset of a psychosis within two years of the veteran's 
service discharge and granted his claim of service connection 
for a psychosis for the purpose of establishing eligibility 
to treatment.  

Also in May 1998 the veteran's representative, on behalf of 
the veteran, filed an application to reopen the veteran's 
claim of service connection for paranoid schizophrenia.

In a May 1998 rating decision, the RO denied the veteran's 
application to reopen a claim of service connection for 
schizophrenia.

At a hearing at the RO in October 1998, the veteran testified 
that he did not experience any psychiatric problems prior to 
service, and that while in service he sought medical 
treatment for complaints of nervousness.  He said that he was 
not given any medication, but was told that he had a nervous 
condition.  He said that he was still having symptoms of his 
nervous condition at the time of his service discharge in 
January 1970 and that these symptoms persisted throughout the 
first year of his discharge.  He said that he went to 
Montcreif Hospital in Fort Jackson on his way home and was 
given medication for nervousness, but still had problems with 
schizophrenia.  The veteran's mother testified that the 
veteran was different mentally when he came out of service 
compared to when he went in.
II.  Legal Analysis

The Board denied the veteran's claim of service connection 
for schizophrenia in June 1980.  This decision is final.  
38 C.F.R. § 20.1100 (1999).  Subsequent to this decision, in 
October 1984, the RO denied an application to reopen the 
veteran's claim of service connection for schizophrenia which 
the veteran did not appeal.  This decision is also final.  
38 C.F.R. § 20.1103 (1999).  Thus, in order to reopen a claim 
of service connection for schizophrenia, new and material 
evidence must be submitted since the October 1984 RO 
decision.  See 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140 (1990); Evans v. Brown, 9 Vet. App. 273 (1996).  

When the RO denied the application to reopen the veteran's 
claim of service connection for schizophrenia in May 1998, it 
relied on the "old" standard for determining whether new 
and material evidence has been submitted as set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  This standard 
required that in order to reopen a claim, the new evidence, 
when viewed in the context of all the evidence, both new and 
old, create a reasonable possibility that the outcome of the 
case on the merits would be changed.  Id. 

Subsequent to the Colvin decision, in 1998, the Federal 
Circuit expressly rejected the Colvin standard and instead 
held that new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Federal Circuit 
1998).

By applying the new Hodge standard to this claim, it is clear 
that the evidence submitted after the RO's October 1984 
decision bears directly and substantially on a claim of 
service connection for schizophrenia and is thus new and 
material.  Such evidence includes private and VA medical 
records which have not been previously considered and which 
address the veteran's schizophrenia, including the date of 
onset of this disability.  Additionally, a January 1985 
statement was submitted by veteran's pastor attesting to the 
veteran's "weird" thought processes during a counseling 
session in 1971.  This evidence is indeed significant to the 
veteran's claim of service connection for schizophrenia.  

Having determined that new and material evidence has been 
added to the record since the October 1984 RO decision, the 
veteran's claim of service connection for schizophrenia is 
reopened.  Hodge, supra.

As the veteran's claim has been reopened, it must now be 
immediately determined whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v West, 12 
Vet. App. 203 (1999).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

As stated above, the veteran's service medical records show 
that he was seen at a medical facility in January 1970 
complaining of nervous feelings and of being unable to sleep 
at night.  Postservice evidence includes the veteran's 
statements and testimony as to having mental problems ever 
since service, in addition to medical evidence reflecting 
numerous diagnoses of schizophrenia, paranoid type.  This 
evidence satisfies the three elements set out in Caluza and 
thus establishes a well grounded, i.e., plausible claim of 
service connection for schizophrenia.  38 C.F.R. § 3.303(b); 
McManaway v. West, No. 97-280 (U.S. Vet. App. Sept. 29, 
1999).  See also Savage v. Gober, 10 Vet. App. 488 (1997).  
Moreover, VA has fulfilled its statutory duty to assist the 
veteran with the facts relevant to this claim by properly 
developing the evidence. Caluza; Elkins; Winters.  

In view of the plausibility of the veteran's claim of service 
connection for schizophrenia and the fulfillment of VA's duty 
to assist the veteran in developing this claim, consideration 
will now be given to the underlying merits of service 
connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service incurrence will be presumed for certain chronic 
diseases, such as psychoses, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In general, for the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at that time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'Chronic'".  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The evidence in this case is sufficient to presumptively 
establish service connection for schizophrenia.  Such 
evidence includes a private mental examination report in July 
1972 which notes a prior history of mental illness and 
indicates that the veteran had an attack of mental illness in 
1970.  This report also contains the veteran's wife's report 
that the veteran had told her on several occasions that he 
was God, was ancient, and had lived a long time.  Not long 
after this, in October 1972, the veteran was hospitalized 
with visual and auditory hallucinations at which time it was 
again reported that he thought that he was God.  He was 
diagnosed as having an acute schizophrenia episode.  The 
associated hospital intake summary is significant (as later 
pointed out by both a private and VA physician) in that it 
notes that approximately two years earlier, "shortly after 
[the veteran] came out of service", he had been seen at the 
Baptist Hospital emergency room and was given medication.  
Although this noted history does not specifically indicate 
that the treatment at the Baptist Hospital was for 
psychiatric problems, it is implied based on the statement 
that followed this history that "the [veteran's] wife knew 
of no physical problems, illnesses, or accidents."  

This intake summary is also significant for the notation that 
the veteran had been "paranoid" about his job and fellow 
workers for some time.  This too suggests that the veteran 
had paranoid symptomatology prior to his hospitalization in 
October 1972 and is consistent with not only the veteran's 
statement and testimony and that of his ex-wife, but is also 
consistent with a statement from the veteran's pastor who 
said that he had counseled the veteran in 1971 and that the 
veteran had some "weird interpretations of the Bible" and 
"believed that masons were after him and that they wanted to 
kill him."  He also stated that he was convinced that the 
veteran had been sick for sometime before their counseling 
session.

It is interesting to note that while the RO determined in May 
1998 that the evidence was sufficient to establish that the 
veteran had a psychosis, namely schizophrenia, within two 
years following service for purposes of establishing 
eligibility for treatment, it also determined in May 1998 
that such evidence was not sufficient to establish that he 
had schizophrenia within one year of service.  In making 
these determinations, the RO relied on the opinions from Dr. 
M. in February 1998 and the VA examiner in April 1998, both 
of whom opined that the veteran's psychotic (schizophrenic) 
symptoms predated July 23, 1972.  Although neither of these 
physicians provide a more detailed account as to the precise 
date of onset of the veteran's psychosis, they do state that 
they relied on the November 1972 hospital intake report to 
formulate their opinion.  This intake summary, in turn, 
places the onset of the veteran's psychiatric treatment 
within one year of service based on the notation that 
"[a]bout two years ago, shortly after [the veteran] came out 
of service, [h]e was treated at the Baptist Hospital 
emergency room where he was given medication."  With this in 
mind, it is unclear how a determination could be made that 
the veteran's psychosis became manifest within two years of 
service, but not within one year of service. 

While the evidence in this case does not definitively 
pinpoint the precise date of onset of the veteran's psychosis 
(i.e., schizophrenia), it does preponderate in favor of such 
date occurring with one year of the veteran's service 
discharge for the reasons given above.  As such, the veteran 
is entitled to the presumption of service connection for his 
psychosis, and is thus entitled to the grant of service 
connection for schizophrenia.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for paranoid schizophrenia is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

